DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed 7/26/2022 has been entered.  Claim 22 is cancelled; claims 1-21 and 23-26 remain pending in the Application; claims 9-20 remain withdrawn from consideration as they are drawn to a non-elected invention.
Response to Arguments
Applicant’s arguments, see response, filed 7/26/2022, with respect to the 112(b) Rejection of claims 1-8 as previously set forth in the Non-Final Office Action mailed 5/12/2022 have been fully considered and are persuasive.  The 112(b) rejections of these claims have been withdrawn. 
Applicant's arguments filed 7/26/2022 with respect to the prior art rejections of claims 1-8, 21, and 23-26 have been fully considered but they are not persuasive.  Applicant argues Ozu does not teach a non-pivoting first floor contacting transport assembly connected to a fixed beam (claim 1) or a non-pivoting beam connected to the support frame and two rigidly coupled floor-contacting support points on either side of the support frame (claim 21).  Examiner respectfully disagrees.  As noted below in the rejections the wheels (21) which are floor contacting transport assemblies do not pivot with respect to their respective support members (22) on which they are rigidly mounted, and beam (6) of Ozu does not pivot, is connected to the support frame, and has two rigidly coupled floor contacting support points (wheels 21 which are rigidly connected to their respective support members 22).  For these reasons the arguments are not found persuasive.

Claim Interpretation
	As per Applicant’s arguments with respect to the 112(b) Rejection of the aforementioned Office Action, the term “long axis” will be interpreted to be the direction defined by the dashed line “208” in Fig 2.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 21, and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozu et al. (US 20130241130).
	Regarding these claims Ozu teaches:
1. An assembly jig (Fig 2) comprising: 
an elongate support frame (3) that comprises a first end (right side Fig 2) and a second end (left side Fig 2); 
a fixed beam (6) at the second end, transversely oriented to a long axis of the support frame (transverse to the longitudinal axis of 3; see interpretation of “long axis” above) and that comprises a non-pivoting first floor contacting transport assembly (21; Fig 6; wheels 21 are non-pivoting with respect to their respective beams 22) configured to enable selective movement of the assembly jig relative to a floor surface (is capable of; ¶ [0074]); 
a pivotable beam (23) at the first end, transversely oriented to the long axis and pivotable (via 40+41+42) in a vertical plane that is substantially perpendicular to the long axis (all clearly seen in Figs 2 and 7); and 
a second floor contacting transport assembly (50+21; Fig 7) connected to the pivotable beam and configured to enable selective movement (via 21) of the assembly jig relative to a floor surface (is capable of; ¶ [0074]).  
2. The assembly jig of claim 1 further comprising a connection assembly (40+41+42+top surface of 3) configured to define a range of pivot angles for the pivotable beam (defines a range between contact of 23 and 3 when pivoting 23 clockwise or counterclockwise).  
3. The assembly jig of claim 2 wherein the connection assembly comprises: 
a stop assembly (top surface of 3); 
a receiver bracket (41) connected to the first end of the support frame; 
a bushing (interior surface of apertures through 23) in the pivotable beam sized to fit inside the receiver bracket (Fig 7); and 
a king pin (42) that passes through the receiver bracket and the bushing to pivotably secure the pivotable beam to the first end of the support frame (clearly seen in Fig 7; ¶¶ [0053-54]).  
4. The assembly jig of claim 3 wherein the stop assembly is configured to limit the range of pivot angles of the pivotable beam (is capable of as 23 may only rotate either direction until it comes into contact with the top surface of 3).  
8. The assembly jig of claim 1 wherein the floor contacting transport assembly comprises at least one caster wheel (21).  
21. An aircraft assembly jig (Fig 2) comprising: 
a support frame (3) capable of supporting an aircraft component during assembly of the aircraft component (is capable of; ¶ [0001]), the support frame comprising a first end (right side Fig 2) and a second end (left side Fig 2); 
at least one non-pivoting beam (6) connected to the support frame (Figs 2&6) and two rigidly coupled floor-contacting support points (any 21 connected to 6 on either side of 3 as seen in Figs 4-6) on either side of the support frame at the first end (these are rigidly connected to their respective 22); and 
two pivotably coupled floor-contacting support points (21 as seen in Fig 7; pivotable via their connection to either 23 or their respective 22) on either side of the support frame on the second end (Figs 4&7).  
23. The aircraft assembly jig of claim 21 wherein the two pivotably coupled floor-contacting support points are mounted to a pivoting beam (23).  
24. The aircraft assembly jig of claim 23 further comprises: 
a connection assembly (40+41+42+top surface of 3) connected to the pivoting beam and comprising: 
a receiver bracket (41) connected to the second end of the support frame; 
a bushing (interior surface of apertures through 23) in the pivoting beam sized to fit inside the receiver bracket (Fig 7); and 5SERIAL NO.: 15/930,789 CONFIRMATION NO.: 6752 ATTY. REF.: 19941.252US01 
a king pin (42) that passes through the receiver bracket and the bushing to pivotably secure the pivoting beam to the second end of the support frame (clearly seen in Fig 7; ¶¶ [0053-54]).  
25. The aircraft assembly jig of claim 24 further comprising: 
a stop assembly (top surface of 3) on one of the pivoting beam or the connection assembly that limits a pivot angle of the pivoting beam (is capable of as 23 may only rotate either direction until it comes into contact with the top surface of 3).  
26. The aircraft assembly jig of claim 21 wherein the two pivotably coupled floor-contacting support points include at least one caster wheel (21; clearly seen in Figs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ozu.
	Regarding these claims Ozu teaches each and every limitation of claim 4 as noted above, but does not explicitly teach:
5. The assembly jig of claim 4 wherein the range of pivot angles of the pivotable beam is substantially +/- 5° from horizontal.  
6. The assembly jig of claim 4 wherein the range of pivot angles of the pivotable beam is substantially +/- 1.5° from horizontal  
7. The assembly jig of claim 4 wherein the range of pivot angles of the pivotable beam is substantially +/- 1° from horizontal  

	Limiting the pivot angles to be substantially 5, 1.5, or 1 degrees is considered a design choice of a result-effective variable which would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention.  As it is obvious that the pivoting of the frame with respect to the wheels changes the location of the center-of-gravity of the frame + the workpiece with respect to the center-of-area of the wheels and, therefore, the stability of the apparatus, limiting the pivot angle to be within a certain angular range is obvious based on how stable of a design is desired.  Choosing a pivot angle of 5, 1.5, or 1 degrees is, therefore, considered an obvious design choice to one of ordinary skill in the art in order to design a platform to be stable based on the location of the center-of-gravity of the workpiece being secured within the frame and is not considered to patentably distinguish the claims in view of Ozu.

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723